DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks and Amendments
Applicant’s amendments filed April 7, 2021 have been entered.  All rejections and objections not explicitly maintained herein are withdrawn.  The rejections below constitute the full set of rejections being applied to the instant claims.
Applicants note that the objection to claim 1 has been overcome by amendment.  However, the symbol 
    PNG
    media_image1.png
    25
    51
    media_image1.png
    Greyscale
 does not appear to have been deleted from the claims.  It is suggested that double brackets are used to clearly remove this recitation from claim 1 in order to overcome this objection.
With respect to the rejection of claims 1-26, 28-29 and 32 under 35 USC 102(a)(1), Applicants note that the exception under 35 USC 102(b)(1)(A) applies since each author of Fu is either a named inventor on the present application or did not make an inventive contribution to the present invention.  To this end, it is noted that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor.  Applicants are invited to submit the appropriate declaration in response to this Office action.  Presently, as there is no evidence of record that the 35 USC 102(b)(1)(A) exception applies, the rejection is still found to be proper and is maintained herein.

Election/Restrictions
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As indicated in the previous action, the Examiner searched the claimed invention based on the elected species above, wherein: the elected species was not found to be allowable over the prior art.  Since the scope described herein was not found to be in condition for allowance, it has not been expanded further.  

Status of Claims
Currently, claims 1-39 are pending in the instant application.  Claims 27, 30, 31 and 33-39 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention and/or species. Claims 1-26, 28, 29 and 32 read on an elected invention and species and therefore remain under consideration in the instant application to the extent that they read on the elected embodiment. 
	
Claim Objection
Claim 1 is objected to because it contains the recitation 
    PNG
    media_image2.png
    25
    98
    media_image2.png
    Greyscale
.  However, the symbol 
    PNG
    media_image1.png
    25
    51
    media_image1.png
    Greyscale
 does not appear in the pending claims and should be deleted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-26, 28, 29 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fu et al. (Nature Chemistry, Vol. 5, No. 10, (October 2013), pp. 835-9 [published online 21 July 2013]).
Fu et al. teach the reaction of ester compounds 1a (which read on instant Formula (IIa) where LG is OAr (notably, the elected 4-NO2-C6H4 is disclosed in Table 1), 
    PNG
    media_image3.png
    26
    54
    media_image3.png
    Greyscale
 is a single bond, n is 2, each R2 is H and one R1 is phenyl while the other is H.) with NHC compounds 
    PNG
    media_image4.png
    77
    204
    media_image4.png
    Greyscale
 (where E reads on the instantly elected species).  The resulting compound reacts with an electrophile (compound 2a in the prior art) to obtain the instantly elected species.  The reaction occurs in the presence of 200 mol% of the base DBU in CH3CN as a solvent at room temperature for 24 hours.  Further of 4Å molecular sieves are used for the reaction (see Table 1).  Figure 1b demonstrates how after the preparation of the desired compound, the NHC compound is regenerated for further use in the reaction pathway, and also shoes further reactions including a Michael addition, proton transfer, aldol addition, and lactone formation, as recited in instant claim 42.  The structures of each of instantly claimed Formula (Ia), NHC+, Formula (III) and Formula (IV) are depicted in the scheme shown in prior art Figure 1b: 
    PNG
    media_image5.png
    346
    338
    media_image5.png
    Greyscale
.  Finally, the prior art teaches additional ester compounds of Formula (II), including where R1 is 4-methylphenyl, 4-methoxyphenyl,4-halophenyl, naphthyl, furanyl, propyl, methyl or H; or where the electrophile is of formula 
    PNG
    media_image6.png
    50
    38
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    54
    74
    media_image7.png
    Greyscale
 (see Table 3).  Accordingly, since the prior art teaches all required features of the instantly claimed invention, the claims are anticipated.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699